PER CURIAM
Andre Gaskin ("Defendant") appeals from the Judgment upon his convictions following a jury trial for assault in the first degree in violation of Section 565.050 RSMo. 20001 , two counts of armed criminal action in violation of Section 571.015, unlawful use of a weapon in violation of Section 571.030, and attempted victim tampering in violation of Section 575.270. Defendant was convicted of assault and one count of armed criminal action and sentenced to 24 and 15 years of imprisonment respectively, with the sentences running concurrently. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

Unless otherwise indicated, all further statutory references are to RSMo 2000 as amended.